Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
This action is a response to a request for continuing examination filed on 02/12/2021 for application number 15/067,649. Claims 9-10, 12, 14, and 16 have been amended. Claim 19 is new. Claims 1-7, 11, 13, and 15 were previously cancelled. Claims 8-10, 12, 14, and 16-19 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 8-10, 12, 14, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bucknell et al (WO 2012/041363 A1; hereinafter “Bucknell”), in view of Kim et al. (US 2013/0051228 A1), and further in view of Zhang et al. (US 2012/0039246 A1; hereinafter “Zhang”).

Regarding claim 8, Bucknell discloses a communication system comprising: 
a base station that receives, from a terminal, machine type communication (MTC) information indicating that the terminal is a MTC device (P. 16, Line 34: Fig. 12, Step S10:  An MTC device, which belongs to an MTC group, attaches to a base station; P. 13, Lines 14-19: In more detail, assume that a plurality of MTC devices is attached to a cell, in other words in communication with a base station (eNB in LTE) of the cell. The base station recognises this set of devices as a "group" in some way. For example, the MTC devices may each have the ability to recognise themselves as an MTC device, and possibly also such a device which is part of a group, and to signal this to the base station.); and 
a radio network controller that controls the base station (P. 6, Lines 13-21: A typical UMTS network with MTC devices is shown in Figure 9. Several MTC devices 100 are connected via radio interface MT Cu to a Node b 1 (= a base station) that is controlled by a RNC 3 (= a radio network controller)… Likewise, in the L TE network illustrated in Figure 10, a group of MTC devices 200 is served by an eNB 11 which also maintains connections with normal UEs 12. The eNB receives signalling from the MME 21; thus an MME in LTE network provides similar controller functions as an RNC in UMTS network).
Bucknell further discloses allocating an MTC device group ID for the purpose of paging a group of MTC devices (P. 13, Line 31 to P. 14, Line 10: The identification used to uniquely identify such an MTC device group (device ID) on the MTCu interface for paging purposes can typically be the C-RNTI (cell Radio Network Temporary Identifier, as is conventionally allocated to a user equipment which attaches to a cell)…The device ID of an MTC device in such an MTC device group can be allocated by the base station (the RNC in UMTS network or the eNB in LTE network) when the device attaches to a cell). 

However, in the same field of endeavor, Kim discloses a communication system comprising: a base station that receives, from a terminal, machine type communication (MTC) information indicating that the terminal is a MTC device and a unique identifier of the MTC terminal, wherein the base station notifies a core network node of the MTC ID and an MTC device indicator ([0115] Referring to FIG. 7, in order to attach to the core network, a terminal (that I, an MTC device) sends an RRC message to a radio access network (RAN) (S7-1). At this point, the RRC message includes an "IMSI", i.e. a unique identifier of a terminal (= a device identifier), an “MTC device indicator" (= MTC identification information) indicating that a terminal itself is an MTC device, and an APN. A radio access network (RAN) (= a base station) delivers information on a terminal requesting attach (that is, the "IMSI" (= device identifier), the "MTC device indicator" (= MTC identification information) and, the APN) and cell information on the RAN (that is, the cell id in FIG. 7) to the core network node by using the S1-AP protocol message (that is, the Initial UE Message in FIG. 7) (S7-2).). 
Furthermore, in the same field of endeavor, Zhang discloses that an MME sends to the base station a paging message together with a UE identification information and a tracking area list corresponding to the UE ([0081] and Fig. 4: Step 411: The MME sends a paging message to the eNB, where the paging message includes the UE_i identity, UE_ID, and the tracking area list of UE_i, TA_List_of_UE_i.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bucknell, (a) based on the above teachings from Kim to derive the limitation, “wherein the base station notifies the radio network controller of MTC identification information for identifying the MTC device”, because it is well known that RNC is a core network node that controls a base station in the UMTS system, and (b) based on the above teaching from Zhang to derive the limitation, “the radio network controller sends to the base station a paging message together with the MTC identification information and a tracking area list corresponding to the terminal”, because it is well known in the art that a radio network controller in a UMTS network provides similar functions for controlling a base station as an MME does in an LTE network, and that an MTC device is a type of a UE. This modification uses prior art elements according to their established functions to produce a predictable result, and this method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need to support transmission of data from a large number of MTC devices in a UMTS network while avoiding congestion in the access network as well as in the core network.  
Claims 9 and 10 are rejected following the same rationale as described above in the rejection of claim 8. Claims 9 and 10 recite similar features as comprised in claim 8 from the perspective of a base station and a radio network controller, respectively.

Regarding Claim 12, Bucknell, Kim, and Zhang disclose the limitations of claim 8 as set forth above, and Kim*** further discloses wherein the base station receives, from the terminal, the MTC identification information indicating that the terminal is an MTC device via RRC messaging ([0115] Referring to FIG. 7, in order to attach to the core network, a terminal (that I, an MTC device) sends an RRC message to a radio access network (RAN) (S7-1). At this point, the RRC message includes an "IMSI", i.e. a unique identifier of a terminal, an “MTC device indicator" (= MTC identification information) indicating that a terminal itself is an MTC device, and an APN.).  

Claims 14 and 16 are rejected following the same rationale as described above in the rejection of claim 12. Claims 14 and 16 recite similar features as comprised in claim 12 from the perspective of a base station and a radio network controller, respectively. 

Regarding Claim 17, Bucknell, Kim, and Zhang disclose the limitations of claim 8 as set forth above, and Zhang further discloses wherein when the base station judges that a tracking area included in the tracking area list received together with the paging message includes the base station, the base station notifies a relay to page the MTC device ([0085]: the eNodeB may also determine the second mapping relationship and determine, according to the second mapping relationship, whether the tracking area identity in the paging message is the tracking area identity of the eNodeB or the relay of the eNodeB; [0092] and Fig. 5: in step 512, after receiving a paging message, the eNB queries the TA-Relay-UE mapping table to determine that UE_k camps on the cell of Relay_a. Therefore, in step 513, the eNB directly sends the paging message to Relay_a, and then step 514 is performed. Relay_a starts to page UE_k in its cell.). Based on this teaching, it would have been obvious to a skilled person at the time the invention was made, to determine that when there is no relay present between the base station and an MTC device, the base station would notify a paging to the MTC device directly.

Claim 18 is rejected following the same rationale as described above in the rejection of claim 17. Claim 18 recites similar features as in claim 17 from the perspective of a base station.
Regarding Claim 19, Bucknell, Kim, and Zhang disclose the limitations of claim 8 as set forth above, and Kim further discloses wherein the MTC identification information being separate from a device identifier of the terminal ([0115] Referring to FIG. 7, in order to attach to the core network, a terminal (that I, an MTC device) sends an RRC message to a radio access network (RAN) (S7-1). At this point, the RRC message includes an "IMSI", i.e. a unique identifier of a terminal (= a device identifier), an “MTC device indicator" (= MTC identification information) indicating that a terminal itself is an MTC device, and an APN. A radio access network (RAN) (= a base station) delivers information on a terminal requesting attach (that is, the "IMSI" (= device identifier), the "MTC device indicator" (= MTC identification information) and, the APN) and cell information on the RAN (that is, the cell id in FIG. 7) to the core network node by using the S1-AP protocol message (that is, the Initial UE Message in FIG. 7) (S7-2); thus the MTC device indicator (= MTC identification information) is being separate from an "IMSI", i.e. a unique identifier of a terminal (= a device identifier of the terminal)..). 

Response to Arguments
Applicant's arguments have been considered but are not persuasive. 

Regarding claim 8, the applicant argues (remarks p. 6-7) that:
“Zhang does not describe that the MME provides to the eNB any information indicating that the UE is an MTC device along with the paging message. As noted above, Zhang describes only providing UE identity, a UE_ID, the tracking area list of the UE, and the TA_list of the UE, and Zhang does not describe any of these parameters as indicating whether the UE is an MTC device or not. Therefore, Zhang does not disclose or suggest "the radio network controller sends to the base station a paging message together with the MTC identification information and a tracking area list corresponding to the terminal," as recited in Claim 8…
Though the Office Action asserts that one of ordinary skill would have found it easy to substitute the MME of Zhang for an RNC and the UE of Zhang for an MTC device, the Office Action provides no reason why someone of ordinary skill would do so. For example, the Office Action provides no resulting improvement that would lead one of ordinary skill to make the proffered substitutions.”  
The results of the combination must have been predictable to one of ordinary skill at the time of the invention. No such assertions of predictability are made in the Office Action.
The examiner respectfully disagrees. As described in the office action, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bucknell, based on the cited teaching from Zhang to derive the limitation, “the radio network controller sends to the base station a paging message together with the MTC identification information and a tracking area list corresponding to the terminal”, because it is well known in the art that a radio network controller in a UMTS network provides similar functions for controlling a base station as an MME does in an LTE network, and that an MTC device is a type of a UE. 
Furthermore, as described in the office action, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bucknell, based on the cited teaching from Kim to derive the limitation, “wherein the base station notifies the radio network controller of MTC identification information for identifying the MTC device”, because it is well known that RNC is a core network node that controls a base station in the UMTS system. 
As stated in this office action, this modification uses prior art elements according to their established functions to produce a predictable result. this method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need to support transmission of data from a large number of MTC devices in a UMTS network while avoiding congestion in the access network as well as in the core network (= a resulting improvement).  
The applicant further argues (remarks p. 7) that “The Office Action also asserts that Bucknell describes the claimed MTC identification information (Office Action at p. 3)”. The examiner respectfully disagrees. On the contrary, the office action clearly points out that Bucknell does not disclose “wherein the base station notifies the radio network controller of MTC identification information for identifying the MTC device”.

The same reasoning applies to claims 9 and 10 mutatis mutandis.  Accordingly, the rejection of claims 8-10 is maintained. Further explanations have been added for clarification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horn et al. (US 2009/0181672 A1) – Network node managing terminal identification and tracking area information.
Cho et al. (US 2013/0121303 A1) – Base station notifying information about MTC devices to a network controller.
Wang et al. (US 2012/0039253 A1) – MTC group data aggregation and reporting.
DiGirolamo et al. (US 2011/0213871 A1) – Performing a concentration process of concentrating data transmitted by a plurality of M2M devices forming a group and sending concentrated data to the core network.
HUAWEI et al. (3GPP TSG-RAN WG2 Meeting #71; Madrid, Spain, Aug 23-Aug 27, 2010, R2-104870) – Pull based RAN overload control for MTC traffic.
Alcatel-Lucent Shanghai Bell, Alcatel-Lucent (3GPP SA WG2 #81, Prague, publicly available on 09/29/2010; S2-104497) – An MME sending a base station a paging message together with the MTC identification.
LG Electronics, (3GPP TSG-RAN2 Meeting #70bis, Stockholm, Sweden, June 28 – July 2, 2010; R2-104004) – Group paging for MTC devices.
NEC (3GPP TSG SA WG2 Meeting #79E (Electronic), 06 - 13 July 2010, Elbonia, TD S2-103186 ) – Performing a concentration process of concentrating data transmitted and received from a plurality of said communication terminal devices.
3GPP TR 23.888 (V1.0.0, July 2010) – Paging by SGSN/MME within a tracking area list allocated to the MTC device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471